DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Horst et al. (U.S. Pub. No. 20150173523), hereafter "Horst".
Regarding claim 1, Horst discloses (FIGS. 1, 9-12) a child care apparatus (104/106, as illustrated in FIG. 1) comprising: 
a standing frame (106) including a mounting portion (130/140/147, FIGS. 9-12); 
a child support frame (104; FIG. 1) held on the standing frame via at least two hanging bars (110; FIG. 1) that are respectfully pivotally connected with the mounting portion (paragraphs 0009/0042/0048: “rotationally” “rotationally lock”), the two hanging bars being rotatable for swinging the child support frame (paragraphs 0042/0048); and 
a latching mechanism (130; FIGS. 9-12 and 17; paragraphs 0042 and 0048: “latching mechanisms”) for rotationally locking the two hanging bars (paragraphs 0042 and 0048), the latching mechanism including two latches (140/147; both sides; FIGS. 9-12) connected with the mounting portion (as illustrated in FIGS. 9-12), and a latch actuator (within 140/170; FIGS. 10 and 17) movably linked to the two latches (as illustrated between FIGS. 9-12 and clarified in paragraphs 0047), the latch actuator having an operating portion exposed for operation (as illustrated in FIG. 10), the latch actuator being movable along with the two latches between a locking state where the two latches are respectively engaged with the two hanging bars and an unlocking state where the two latches are respectfully disengaged from the two hanging bars (as clarified in paragraphs 0042, 0047, and 0048). It is also considered that element 151 also indicates a universal latching scheme/mechanism/actuator as facilitated by a single hand depression about 168 (as illustrated in FIG. 4)
Regarding claim 2, Horst discloses (FIGS. 9-12) the child care apparatus according to claim 1, wherein the mounting portion includes a housing (114; FIG. 9), and each of the two latches {are} slidably connected with the housing. Where in FIG. 10 it is observed that the latch is able to slide and pivot within the housing (thereby slidably connected with the housing).
Regarding claim 3, Horst discloses (FIGS. 9-12) the child care apparatus according to claim 2, wherein the latch actuator (140; FIG. 9-12) is pivotally connected with the housing, the latch actuator being rotatable in a first direction to cause the two latches to respectively engage with the two hanging bars and in a second direction opposite to the first direction to cause the two latches to respectively disengage from the two hanging bars. Paragraphs 0046, 0048, and 0051 clarify the operation, bias, and engagement of the latch actuator that results in the latch actuator sliding and pivoting in the housing (and connected thereto).
Regarding claim 4, Horst discloses (FIGS. 9-12) the child care apparatus according to claim 2, wherein the latch actuator (140; FIGS. 9-12) is slidably connected with the housing, the latch actuator being slidable in a first direction to cause the two latches to respectively engage with the two hanging bars and in a second direction opposite to the first direction to cause the two latches to respectively disengage from the two hanging bars. Paragraphs 0046, 0048, and 0051 clarify the operation, bias, and engagement of the latch actuator that results in the latch actuator sliding and pivoting in the housing (and connected thereto).
Regarding claim 5, Horst discloses (FIGS. 9-12 and 15) the child care apparatus according to claim 1, wherein the latching mechanism further includes a spring (144/166 within 140/170; FIGS. 9-12, and 15-17) connected with the latch actuator, the latching mechanism being biased toward the unlocking state by the spring (as clarified in paragraphs 0042, and 0047-0049: “It will be appreciated that other arrangements of the driving surface 147 on the rocker 142 may be possible to drive an unlocking rotation of the latch 152” “The release mechanism 160 can be operable to switch the latches 152 of the two latch mechanisms 130 from the locking state to the unlocking state).
Regarding claim 6, Horst discloses (FIGS. 9-12, 15-17) the child care apparatus according to claim 5, further including a holding mechanism (within 140/170; FIGS. 9-12 and 15-17 for keeping the latch actuator and the two latches in the locking state (As expressed in paragraphs 0042, 0048 and 0051).
Regarding claim 7, Horst discloses (FIGS. 9-12, 15-17) the child care apparatus according to claim 6, wherein the mounting portion includes a housing (170; FIGS. 9-12 and 15), and the holding mechanism includes a detent part (182; FIG. 17) connected with one of the latch actuator and the housing, and an anchoring part (178; FIG. 17) provided on the other one of the latch actuator and the housing, the detent part and the anchoring part being configured to interact with each other so that the detent part engages with a portion of the anchoring part (182 and 178 as illustrated in FIG. 17) for keeping the latch actuator in the locking state and disengages from the portion of the anchoring part for releasing the latch actuator in response to the application of an external force (D1; FIG. 17) on the operating portion of the latch actuator.
Regarding claim 11, Horst discloses (FIGS. 16 and 17) the child care apparatus according to claim 7, wherein the detent part is pivotally connected with the housing (through P; FIG. 17), and the anchoring part is carried with the latch actuator (as illustrated between FIGS. 16 and 17, the anchoring part is capable of being carried with the latch actuator when fully assembled).
Regarding claim 12, Horst discloses (FIGS. 15-18) the child care apparatus according to claim 11, wherein the anchoring part (correspondent to 178 and constituent components thereof; FIGS. 16 and 17) has a protuberance (about the lower end of 176; FIG. 16) and a closed guide track (within 172; FIG. 15) extending around the protuberance (as illustrated in FIGS. 15 and 16), and the detent part has a protrusion (particularly protrusion-pin 182) that is guided for sliding along the guide track (as illustrated in FIGS. 16-18), the protrusion being engaged with a concavity (along 176; FIG. 16) provided in the protuberance for keeping the latch actuator in the locking state (as illustrated in FIG. 16).
Regarding claim 14, Horst discloses (FIGS. 16-18) the child care apparatus according to claim 6, wherein the holding mechanism includes a locking part (178; FIG. 17), and a release button (through 183; FIG. 17) connected with the locking part and exposed for operation (as illustrated in FIGS. 16 and 17), the locking part being engaged with the latch actuator for keeping the latch actuator in the locking state (as illustrated in FIG. 16), and the release button being operable to cause the locking part to disengage from the latch actuator so that the latch actuator and the two latches are movable under a biasing force of the spring from the locking state to the unlocking state (as illustrated between FIGS. 16-18).
Regarding claim 15, Horst discloses (FIGS. 1-7) the child care apparatus according to claim 1, wherein the child support frame includes an upper frame portion (118; FIGS. 1-7), a lower frame portion (120; FIGS. 1-7), and a plurality of upright posts (130; FIGS. 1-7) connected with the upper and lower frame portions, the two hanging bars being pivotally connected with the lower frame portion (as expressed in paragraphs 0042, 0046 and 0048).
Regarding claim 16, Horst discloses (FIGS. 1-7) the child care apparatus according to claim 1, wherein the standing frame includes a support leg (106A; FIGS. 1-7), the mounting portion is provided at a top of the support leg (about 106B; FIGS. 1-7), and the child support frame protrudes higher than the mounting portion (with 118 protruding higher than the mounting portion; FIGS. 1-7).
Regarding claim 17, Horst discloses (FIGS. 1-3) the child care apparatus according to claim 1, being implemented as a baby crib (as illustrated in FIGS. 1-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst in view of itself with D'Urso et al. (U.S. Pub. No. 20180220809); hereafter "D'Urso", used as a teaching reference.
Regarding claim 8, Horst discloses the child care apparatus according to claim 7, wherein the detent part is connected with the latch actuator (as illustrated in FIG. 17), and the anchoring part is fixedly connected with the housing (fixed from sliding and pivotally connected with the housing).
However, Horst does not explicitly disclose wherein the detent part is capable of elastic deformation explicitly, which is a known material property.
Regardless, Horst discloses the claimed invention except for the detent being capable of elastic deformation (a known material property).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have produced the detent part in a material that is capable of elastic deformation such as plastic, hardened rubber, polyurethanes/urethanes, and so on that are well known and prolifically used in the art in light of their relatively low cost and manufacturing malleability/potential, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Further, the results would be predictable as D’Urso teaches a detent for a locking mechanism that comprises a plastic material (paragraph 0062). There further appears to be a lack of criticality as all instances of elasticity (paragraphs 0062, 0063, 0067, 0068) appear to state that the feature of elasticity need only be capable, is prefaced by language such as “can include one or more detent part…. capable of elastic deformation”, and only appears to be directed to one operable force that does not appear to assert any advantage or otherwise criticality to the feature.
Regarding claim 9, Horst in view of itself and D’Urso discloses (Horst: FIGS. 16-18) the child care apparatus according to claim 8, wherein the detent part has a protrusion (as illustrated in FIG. 16 and 17, the detent part 182 possesses a protrusion at the end thereof), and the anchoring part has a notch (the substantially centered vertex of 178; FIG. 16 and 17) and an ejecting surface (176; FIG. 16) provided inside the notch, the protrusion being engaged with the notch to keep the latch actuator in the locking state (as illustrated in FIG. 16), and the application of a force on the operating portion causing the protrusion to slide in contact with the ejecting surface for disengaging from the notch (as illustrated between FIGS. 16 and 18).
Regarding claim 10, Horst in view of itself and D’Urso discloses (Horst: FIGS. 16-18) the child care apparatus according to claim 9, wherein the anchoring part further includes a base surface (surface between 174 and 164; FIG. 16), and an edge (surface 174; FIG. 16) connected with the base surface, the notch being cut into the edge and opening on the base surface (as illustrated in FIG. 16 with the base surface open and the notch being cut into and along the base surface), the latch actuator being movable toward the locking state with the protrusion sliding in contact with the edge (as illustrated in FIG. 16 with the protrusion in sliding contact with the edge 174), and the latch actuator being movable toward the unlocking state with the protrusion sliding in contact with the base surface (As illustrated in FIG. 17 and 18). It is also considered that element 151 also indicates a universal latching scheme as facilitated by a single hand depression (as illustrated in FIG. 4)
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst in view of itself.
Regarding claim 13, Horst disclose (FIGS. 15 and 16) the child care apparatus according to claim 12, wherein the guide track is defined between the protuberance and an outer sidewall (along 172; FIG. 15) surrounding the protuberance (as illustrated and conveyed through FIGS. 15 and 16), the protuberance and the outer sidewall having a shape.
However, Horst does not explicitly disclose wherein the protuberance and the outer side wall have a heart-like shape.
Regardless, Horst discloses the invention except for the protuberance and the outer sidewall having a heart-like shape. It would have been an obvious matter of design choice to select the shape of the outer sidewall and the protuberance to be heart-like shaped, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the protuberance and the outer sidewall is of another shape, such as a heart-like shaped. Where observably, the protuberance already possesses a convex vertex analogous to a heart-like shape, and the outer sidewalls already possesses half of a heart-like shape convexity. Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice.
Response to Arguments
Applicant's arguments filed May 9th, 2022 have been fully considered but they are not persuasive.
With regards to arguments directed to Horst (pages 6-7), particularly those that horst fails to disclose two hanging bars respectively connected pivotally with the mounting portion. It is observed by examiner that elements 110 are two in count and applied to the mounting portion(s) (130/140/147). Notably the language “respectively” makes it uncertain if under broadest reasonable interpretation, there are two hanging bars that coincide the respective mounting portion (such language could mean a a single or greater, and it is unclear if the mounting portion is directed toward applicant’s disclosed first end or applicant’s second end respectively; OR the same mounting portion). It is respectfully recommended perhaps to offering distinguishing qualities/limitations of this that establish that it is the same mounting portion or a single mounting portion so that interpretations cannot prevail.
It is further considered with regards to applicant’s arguments concerning that Horst lacks ‘two hanging bars being rotatable for swinging the child support frame’, that Horst notes elements 140/114 are rotary hubs, where the term rotary carries understanding that rotation occurs thereat particular the child support frame, and there is an element thereunder that swings thereby (112). However, Examiner will note and respectfully suggest perhaps using language such as ‘oscillating’ would overcome the immediate prior art of record as Horst fails to disclose any means of oscillatory control/actuation at present.
Applicant additionally argues that there is a lack of a latch actuator being movable along with the two latches between a locking state where the two latches are respectively engaged with the two hanging bars and an unlocking state where the two latches are respectively disengaged from the two hanging bars. However, again the language of respectively used herein makes it uncertain under similar manners as those previously listed and utilizes a single latch actuator or a respective latch actuator, where furthermore, it is considered that Horst does in fact utilize both individual latch actuators at either end of the device (within 130/140/147) and also a universal single overriding latch actuator (151/168; FIG. 4).
Therefore, Examiner is not presently persuaded that applicant’s amendments overcome the current art of record either under broadest reasonable interpretation (for the first and second points) or under a literal reading (for at least the second point raised prior). It is respectfully suggested by Examiner that applicant appears to be attempting to claim solely a single half of the mounting portion, but the particular usages of the language ‘respectively’ appear to operate or offer interpretation counter to that understanding that applicant seeks. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, it respectfully recommended to consider amendment that better distinguishes this single half possessed of two hanging bars (such as for instance not just ‘a mounting portion’ (which could read generically with ancillary limitations), but perhaps ‘a single mounting portion’ or ‘a mounting portion half’ or similar that better distinguishes it is not the entire mounting portion of the apparatus, where ‘a portion’ can be read very broadly as one instance).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        /DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/13/2022